      Case: 1:18-cv-02587-SO Doc #: 18 Filed: 06/12/19 1 of 9. PageID #: 91



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                            SOUTHERN DIVISION

JOILYNN KAREGA-MASON,

          Plaintiff,

v.                                        CASE NO. 1:18-cv-2587
                                          HON. OLIVER SOLOMON, JR.
OBERLIN COLLEGE, a corporation,
MARVIN KRISLOV, TIMOTHY
ELGRIN and CLYDE S.
McGREGOR,

          Defendants.


Gary Benjamin                            Timothy H. Howlett (P24030)
LAW OFFICE OF GARY                       Sara H. Jodka
A. BENJAMIN, INC.                        DICKINSON WRIGHT PLLC
Attorney for Plaintiff                   Attorneys for Defendants
2976 Monmouth Road                       500 Woodward Avenue, Suite 4000
Cleveland Heights, OH 48118-4036         Detroit, Michigan 48226
(313) 590-6136                           (313) 223-3500
benjaminlawohio@gmail.com                thowlett@dickinsonwright.com
                                         sjodka@dickinsonwright.com



        DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES
        TO FIRST AMENDED COMPLAINT FILED AS OF RIGHT

      NOW COME Defendants, Oberlin College, Marvin Krislov, Timothy Elgrin

and Clyde S. McGregor, by their attorneys, Dickinson Wright PLLC, and answer

Plaintiff's First Amended Complaint Filed as of Right as follows:
      Case: 1:18-cv-02587-SO Doc #: 18 Filed: 06/12/19 2 of 9. PageID #: 92




                           JURISDICTION AND VENUE

      1.       Defendants neither admit nor deny because the allegations call for legal

conclusions. Further answering, Defendants do not challenge jurisdiction.

      2.       Defendants neither admit nor deny because the allegations call for legal

conclusions. Further answering, Defendants do not challenge jurisdiction.

      3.       Defendants neither admit nor deny because the allegations call for legal

conclusions. Further answering, Defendants do not challenge venue.

      4a.      Upon information and belief, Defendants admit that Plaintiff filed an

EEOC Charge on August 29, 2016, the same day she was informed by President

Krislov that the review process might result in her suspension or dismissal from

employment. Further answering, Defendants neither admit nor deny because the

Charge speaks for itself and is the best evidence of its contents.

      4b.      Upon information and belief, Defendants admit that Plaintiff filed a

second Charge on or about January 17, 2017. Further answering, Defendants neither

admit nor deny because the Charge speaks for itself and is the best evidence of its

contents.

      4c.      Defendants neither admit nor deny because they are without sufficient

knowledge or information to form a belief as to the truth of the allegations.

      4d.      Defendants neither admit nor deny because the allegations call for legal

conclusions.


                                          -2-
      Case: 1:18-cv-02587-SO Doc #: 18 Filed: 06/12/19 3 of 9. PageID #: 93



      4e.   Upon information and belief, Defendants admit.

                                THE PARTIES

      5a.   Defendants admit.

      5b.   Defendants admit only that Marvin Krislov was the President of

Oberlin College from July 1, 2007 until June 30, 2017.

      5c.   Defendants admit only that Timothy Elgren was in the position of Chair

and Dean of Arts & Science and the Chair of the College Faculty Council of Oberlin

College from July 1, 2014 until May 29, 2018.

      5d.   Defendants admit only that Clyde S. McGregor served as Chair of the

Board of Trustees of Oberlin College from July 1, 2014 until June 30, 2017.

      6.    Defendants admit.

      7.    Defendants deny.

                         FACTUAL ALLEGATIONS

      8.    Defendants admit.

      9.    Defendants deny.

      10.   Defendants deny.

      11.   Defendants deny, including subparagraphs (a) through (h).

      12a. Defendants admit.




                                       -3-
      Case: 1:18-cv-02587-SO Doc #: 18 Filed: 06/12/19 4 of 9. PageID #: 94



      12b. Defendants neither admit nor deny, including subparagraphs (a)

through (d), because the Findings speak for themselves and are the best evidence of

their contents.

      12c. Defendants deny because pursuant to College PCRC procedures, the

matter went to the General Faculty Council for review where a plurality

recommended termination; to the President, who recommended termination; and

ultimately to the Oberlin College Board of Trustees, which issued a decision

concurring with the GFC's determination and the President's recommendation of

termination.

      12d. Defendants deny.

      12e. Defendants deny.

      13.      Defendants admit.

                                 COUNT I
                            BREACH OF CONTRACT

      14.      Defendants restate their answers to paragraphs 1 through 13 as though

fully stated herein.

      15a. Defendants neither admit nor deny because the allegations call for legal

conclusions.

      15b. Defendants neither admit nor deny because the allegations call for legal

conclusions.

      16.      Defendants deny.

                                         -4-
      Case: 1:18-cv-02587-SO Doc #: 18 Filed: 06/12/19 5 of 9. PageID #: 95



      17.      Defendants deny.

      WHEREFORE, Defendants request that this Court enter a judgment of no

cause of action in their favor and against Plaintiff and award Defendants their

reasonable costs and attorneys' fees and such other relief as this Court deems just

and proper.

                                COUNT II
              EMPLOYMENT DISCRIMINATION IN VIOLATION
              OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

      18.      Defendants restate their answers to paragraphs 1 through 17 as though

fully stated herein.

      19.      Defendants neither admit nor deny because the allegations call for legal

conclusions.

      20.      Defendants neither admit nor deny because the allegations call for legal

conclusions.

      21.      Defendants deny.

      22.      Defendants deny.

      23.      Defendants deny.

      WHEREFORE, Defendant Oberlin College requests that this Court enter a

judgment of no cause of action in its favor and against Plaintiff and award Defendant

Oberlin College its reasonable costs and attorneys' fees and such other relief as this

Court deems just and proper.


                                          -5-
      Case: 1:18-cv-02587-SO Doc #: 18 Filed: 06/12/19 6 of 9. PageID #: 96




                                COUNT III
                           VIOLATION OF THE
                  CIVIL RIGHTS ACTS OF 1991 42 U.S.C. 1981

      24.      Defendants restate their answers to paragraphs 1 through 23 as though

fully stated herein.

      25.      Defendants neither admit nor deny because the allegations call for legal

conclusions.

      26.      Defendants deny.

      27.      Defendants deny.

      28.      Defendants deny.

      WHEREFORE, Defendants request that this Court enter a judgment of no

cause of action in their favor and against Plaintiff and award Defendants their

reasonable costs and attorneys' fees and such other relief as this Court deems just

and proper.

                             COUNT IV
                   RETALIATION AGAINST PLAINTIFF
            IN VIOLATION OF THE CIVIL RIGHTS ACT OF 1964

      29.      Defendants restate their answers to paragraphs 1 through 28 as though

fully stated herein.

      30.      Defendants neither admit nor deny because the allegations call for legal

conclusions.

      31.      Defendants deny.


                                          -6-
      Case: 1:18-cv-02587-SO Doc #: 18 Filed: 06/12/19 7 of 9. PageID #: 97



      32.    Defendants deny.

      33.    Defendants deny.

      WHEREFORE, Defendant Oberlin College requests that this Court enter a

judgment of no cause of action in its favor and against Plaintiff and award Defendant

Oberlin College its reasonable costs and attorneys' fees and such other relief as this

Court deems just and proper.

      DEFENDANTS' AFFIRMATIVE AND/OR SPECIAL DEFENSES

      Defendants Oberlin College (“Oberlin”), Marvin Krislov, Timothy Elgren,

and Clyde S. McGregor (collectively, “Defendants”), by their attorneys, Dickinson

Wright PLLC, for their Affirmative and/or Special Defenses, state as follows:

      1.     Plaintiff fails to state a claim upon which relief can be granted.

      2.     Any decision with respect to Plaintiff’s employment was made for

legitimate, non-retaliatory and/or non-discriminatory business reasons.

      3.     Plaintiff is barred from any remedy because Plaintiff’s damages, if any,

were caused in whole or in part by Plaintiff’s own misconduct during her

employment at Defendant Oberlin.

      4.     Defendants cannot be held liable for punitive damages because they

engaged in good faith efforts to prevent discrimination and retaliation and to comply

with all anti-discrimination and other applicable laws.




                                         -7-
      Case: 1:18-cv-02587-SO Doc #: 18 Filed: 06/12/19 8 of 9. PageID #: 98



      5.     Plaintiff’s claims for punitive damages are vague and subjective and,

therefore, unconstitutional.

      6.     Plaintiff is not entitled to exemplary damages.

      7.     Plaintiff failed to mitigate her damages, if any.

      8.     Plaintiff’s damages, if any, may be barred or limited because of after-

acquired evidence.

      9.     Plaintiff’s claims are barred in whole or in part by the applicable

statutes of limitations and/or statutes of repose.

      10.    Plaintiff’s claims are barred, in whole or in part, due to the doctrine(s)

of estoppel, unclean hands, waiver, release, laches, and/or accord and satisfaction.

      11.    Defendants reserve the right to amend these Affirmative Defenses to

add such other affirmative defenses that may become known.

                                                DICKINSON WRIGHT PLLC


                                                By: /s/ Timothy H. Howlett
                                                    Timothy H. Howlett (P24030)
                                                Sara H. Jodka
                                                500 Woodward Avenue, Suite 4000
                                                Detroit, MI 48226
                                                (313) 223-3500
                                                thowlett@dickinsonwright.com
                                                sjodka@dickinsonwright.com

                                                Attorneys for Defendants
 Dated: June 12_, 2019




                                          -8-
       Case: 1:18-cv-02587-SO Doc #: 18 Filed: 06/12/19 9 of 9. PageID #: 99




                            CERTIFICATE OF SERVICE

       I certify that on June 12, 2019, I electronically filed the foregoing Defendants'

Answer and Affirmative Defenses to First Amended Complaint Filed as of Right with

the Clerk of the Court using the ECF system, which will send notification of such

filing to all parties of record.


                                                 /s/ Colleen L. Maguire
                                                Legal Secretary
                                                DICKINSON WRIGHT, PLLC
                                                500 Woodward Avenue, Suite 4000
                                                Detroit, Michigan 48226-3425
                                                (313) 223-3500
                                                cmaguire@dickinsonwright.com




                                          -9-
DETROIT 86284-1 1502900v2
